                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                                          8
                                                                          9   VINTON FROST,                                      No. C 17-07072 JSW
                                                                         10                 Plaintiff,

                                                                         11     v.
United States District Court




                                                                                                                                 JUDGMENT
                                                                              RICHARD BLUM, ET AL.,
                               For the Northern District of California




                                                                         12
                                                                         13                 Defendants.
                                                                                                                       /
                                                                         14
                                                                         15          Pursuant to the Court’s Order granting Defendants’ motion to dismiss, it is HEREBY
                                                                         16   ORDERED AND ADJUDGED that judgment is entered in favor of Defendants and against Plaintiff.
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                         19   Dated: December 20, 2018
                                                                                                                                   JEFFREY S. WHITE
                                                                         20                                                        UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
